DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       GAIRLANDE AUDIESSE,
                             Appellant,

                                    v.

                   OMEGA INSURANCE COMPANY,
                            Appellee.

                              No. 4D18-2155

                          [October 17, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Janet Croom, Judge; L.T. Case No. 2017-CA-000116.

  Melissa A. Giasi of Giasi Law, P.A., Tampa, for appellant.

  C. Ryan Jones and Scot E. Samis of Traub Lieberman Straus &
Shrewsberry LLP, St. Petersburg, for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.